Laughlin, J. (dissenting):
It appears that the plaintiff is a foreign corporation engaged in mining and selling coal; that it has an annual lease of an office in the city of Yew York in its own name, has telephone service in connection with the office 'in its own name, maintains its name upon the door of the office and upon the hall directory of the office building together with the name of Frank H. Olcott as manager; that office stationery is permitted to be used by Olcott showing that the company maintains that office and that he is its manager; that the sale of the coal upon which this action is based was made by Olcott as manager in the city of Yew York. These facts, in my opinion, show that the plaintiff was doing business in this State. It is conceded that it has nof obtained a certificate from the Secretary of State authorizing it to do business here. The contract having been made in this State, the plaintiff is, I think, precluded by section 15 of the General Corporation Law (Laws of 1892, chap. 687, as amd. by Laws of 1901 chap. 538) from maintaining an action thereon. Giving to the evidence on behalf of the plaintiff the most favorable construction, it merely shows that in fact Olcott was a sales agent on commissions without authority to close contracts, except as specially authorized; that he merely took orders subject to the approval of the company at its home office without the State and that except in this instance where the coal happened to be here, *306having been rejected by the original consignee, the coal is shipped from without' the State after the contract therefor is made, not in New York, but at the home office. If these facts would take the case from without the operation of the statute the purpose of the Legislature in enacting the law would be thwarted. The plaintiff-had the benefit of conducting its business, so far as the public is concerned, precisely as if Olcott was in fact its salaried manager and authorized to close contracts.
For these reasons I think the judgment should be reversed and complaint dismissed.
Judgment affirmed, with costs.